DETAILED CORRESPONDENCE
This Office action is in response to Applicants' filing, on 16 June 2021, of a Request for Reconsideration after Non-Final Rejection.
Claims 1-3, 5-9, 11-19, and 22-24 are pending ("Pending Claims").
Claims 1-3, 5-9, 11-19, and 22-24 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Griggers (USPTO Registration No. 47283) conducted on Sep. 7, 2021.
The application has been amended as follows: 
Amend claim 1 as follows:
(Amended)  A method comprising:
receiving, by a computer-based system, a first input from a first device, wherein the first input comprises a device type, a device location, a current activity of the first device, a time since last interaction with the first device, or a most recent authentication type on the first device;

calculating, by the computer-based system, a confidence score based on the first input and the second input, wherein the confidence score indicates a likelihood that a user of the first device is the particular individual;
setting, by the computer-based system and based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level;
granting, by the computer-based system, no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score;
granting, by the computer-based system, partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score; 
granting, by the computer-based system, full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score;
receiving, by the computer-based system, authorization from another user that allows the individual user to access a sub-persona owned by the other user which allows persona data of the other user to be shared with the individual user;

determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and
limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location.
Amend claim 8 as follows:
(Amended)  A computer-based system, comprising:
a processor; and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
receiving a first input from a first device, wherein the first input comprises a device type, a device location, a current activity of the first device, a time since last interaction with the first device, or a most recent authentication type on the first device;
receiving a second input from a second device associated with a particular individual;
calculating a confidence score based on the first input and the second input, wherein the confidence score indicates a likelihood that a user of the first device is the particular individual;
setting, based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, 
granting no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score; 
granting partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score;
granting full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score; 
receiving authorization from another user that allows the individual user to access a sub-persona owned by the other user which allows persona data of the other user to be shared with the individual user;
launching a user session with the first device of the individual user, wherein the user session is customized using the persona data of the other user while the individual user has accessed the sub-persona owned by the other user;
determining a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and
limiting an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location.

Amend claim 15 as follows:
(Amended)  An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising: 
receiving a first input from a first device, wherein the first input comprises a device type, a device location, a current activity of the first device, a time since last interaction with the first device, or a most recent authentication type on the first device;
receiving a second input from a second device associated with a particular individual;
calculating a confidence score based on the first input and the second input, wherein the confidence score indicates a likelihood that a user of the first device is the particular individual;
setting based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level;
granting no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score;
granting partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score;
granting full user interactions with the first device for the third permissions level, wherein the third permissions level is set when the confidence is above the second threshold score;
receiving authorization from another user that allows the individual user to access a sub-persona owned by the other user which allows persona data of the other user to be shared with the individual user; 
launching a user session with the first device of the individual user, wherein the user session is customized using the persona data of the other user while the individual user has accessed the sub-persona owned by the other user; 
determining a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the 
limiting an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location.


Allowable Subject Matter
Claims 1-3, 5-9, 11-19, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 1, 8, and 15 the claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception.

35 USC 102/103

calculating, by the computer-based system, a confidence score based on the first input and the second input, wherein the confidence score indicates a likelihood that a user of the first device is the particular individual; 
setting, by the computer-based system and based on the confidence score indicating that the user of the first device is the particular individual, a permissions level on the first device for the user of the first device, wherein the permissions level defines interactions that the user of the first device can take using the first device, wherein the permission levels comprise at least a first permissions level, a second permissions level, and a third permissions level;
granting, by the computer-based system, no user interactions with the first device for the first permissions level, wherein the first permission levels is set when the confidence score is below a first threshold score;
granting, by the computer-based system, partial user interactions with the first device for the second permissions level, wherein the second permissions level is set when the confidence score is above the first threshold score and below a second threshold score; 
and
receiving, by the computer-based system, authorization from another user that allows the individual user to access a sub-persona owned by the other user which allows persona data of the other user to be shared with the individual user;
launching, by the computer-based system, a user session with the first device of the individual user, wherein the user session is customized using the persona data of the other user while the individual user has accessed the sub-persona owned by the other user; 
and 
determining, by the computer-based system, a privacy level of the first device based on a monitoring of device inputs, wherein the device inputs comprise at least a microphone of the first device, wherein the privacy level indicates whether the first device is currently residing in a public location or a private location; and
limiting, by the computer-based system, an amount of information displayed or spoken by the first device when the first device is determined to be residing in a public location.

These uniquely distinct features render the claims allowable.  Dependent claims 2, 3, 5-7, 9, 11-14, 16-19, and 22-24 are also allowable based on a rationale similar to the independent claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682